internal_revenue_service number info release date cc psi 1-genin-140322-02 aug uilc we are responding to your correspondence regarding requesting to taxable_year this letter is being provided to establish s_corporation status for the you pursuant to the taxpayer’s power_of_attorney the information submitted explains that the taxpayer failed to file a timely election automatic relief under revproc_97_48 is unavailable because a notice about the election deficiency was sent by the internal_revenue_service within six months from the date that a form_1120s tax_return was filed although we are unable to grant automatic relief this letter provides information relating to your client’s situation announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if your client qualifies for the reduced fee include a statement certifying their gross_income for the taxable_year if your client decides to submit a formal request for a private_letter_ruling please review appendix b of revproc_2002_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate the taxpayer’s intent to be an s_corporation from the requested effective date please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your client we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1
